—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Felig, J.), rendered October 30, 1991, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court improperly marshaled the evidence in support of the People’s case while failing to mention any evidence in support of the defense case, thereby denying him the right to a fair trial. This issue has not been preserved for appellate review (see, CPL 470.05 [2]; People v Saunders, 166 AD2d 546, 547), and in any event, we find that the trial court did not unfairly marshal the evidence to the prejudice of the defendant. Bracken, J. P., Balletta, O’Brien and Ritter, JJ., concur.